 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation of Packers&Drivers Union(Guy's Foods,Inc.) and Michael A. Gordon,an Attorney for HelenMealy.Case 17-CB-725February 22, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING,BROWN,AND JENKINSOn June 29,1970, Trial Examiner Morton D. Fried-man issuedhisDecision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtakecertainaffirmativeaction, as setforth in the at-tached TrialExaminer's Decision.The Trial Examin-er alsofound that the Respondent had not engaged incertainother unfair labor practices and recommendedthat theseallegationsof the complaint be dismissed.Thereafter, the Respondent and the General Counselfiled exceptions to the Trial Examiner's Decision to-gether with supporting briefs.The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirMed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, andthe entirerecord in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner as modified below.We agree with the Trial Examiner that RespondentUnion violated Section 8(b)(1)(A) by telling employeeHelen Mealy on two separate occasions that her griev-ance againstthe Employer would not be processedunlessMealy withdrew unfair labor practice chargesthen pending before the Board.Contrary to our dissenting colleague, we believethat Respondent Union's insistence that Mealy giveup her statutory right of access to the Board or loseher contractual right to invoke a grievance proceduremade on her behalf was clearly coercive within themeaning ofthe Supreme Court's decision inN. L. R. B.v. Industrial Union of Marine and Shipbuilding Work-ers of America, AFL-CIO,391U.S. 418. There, asnoted in the dissenting opinion, the Court held thatfreedom of access to the Board should be "as great"as the freedom to petition any other department ofGovernment. The Court held that"any coercion" (em-phasis supplied) to defeat that access was beyond thelegitimate interests of a labor organization. We takethis language to mean what it says. Respondent Un-ion was not privileged, however motivated and wheth-er or not its judgment was "reasonable" or otherwise,to force Mealy to the difficult choice of giving up hergrievance or her charge before the Board. We believethe Court made it clear in the above case, as quotedby our dissentingcolleague,"that the overriding pub-lic interests makes unimpeded access to the Board theonly healthy alternative . . . ." No responsibility of aunion to protect its members' interests, no duty of fairrepresentation, no "legitimate discretion" to processor not to process a grievance is justification to impede,deter, or interfere with an employee's right to come tothis Board with an unfair labor practice charge. Wecannot interpret the Supreme Court's decision, citedabove, in any other way. In our opinion, the scope ofdiscretion which our dissenting colleague finds inher-ent in the Union's representative capacity is so broadas to constitute a reversal of what the Court has heldto be the proper interpretation of this statute. Nor canwe agree thatSpielbergManufacturing Company,112NLRB 1080, is authority for dismissing this com-plaint.While it is true that the Board inSpielberg"recognized" an arbitration award without passingitself upon the issue of alleged strike misconduct, inthat case the matter had been fully litigated before aneutral tribunal and the Board could fairly say: "Insummary, the proceedings appear to have been fairand regular, all parties had agreed to be bound, andthe decision of the arbitration panel is not clearlyrepugnant to the purposes and policies of the Act."Spielberg supraat 1082. No such parallel litigationhas occurred here andSpielbergis therefore inappo-site.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedherein, and hereby orders that the Respondent, Asso-ciation of Packers & Drivers Union, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order, asmodified hereinafter:1.Change paragraph 1(a) of the Trial Examiner'sRecommended Order to read: "Restraining or coerc-ing Helen Mealy, or any employee similarly situated,in the use of the processes of the National LaborRelations Board by informing her or any other em-ployee that we will not process a grievance unless theemployee withdraws charges the employee has filedwith the Board."2. In footnote 11 of the Trial Examiner's Decisionchange "10" to "20" days.3.Substitute the attached notice for the TrialExaminer's notice.MEMBER BROWN,concurring:Respondent Union was ready and willing to take188 NLRB No. 85 ASSOC. OF PACKERS & DRIVERS UNIONup a grievance respecting Mrs. Mealy's dischargethrough its contractual grievance-arbitration proce-dure with the Employer, but not if the very samematter was to be litigated in a concurrent unfair laborpractice proceeding before the Board on Mrs. Mealy'scharge against the Employer.Even apart from time and money considerations, Ireadily appreciate that cogent reasons of sound laborrelations may underlie a position against duplicativeconcurrent proceedings. However, the question pre-sented is not whether national labor policy shouldimpeltheBoard to defer to the parties'grievance-arbitration arrangements,' and thus notprocess an unfair labor practice charge in the face ofsuch applicable arrangements. Involved here, rather,iswhether, notwithstanding its good faith in the prem-ises,Respondent Union could lawfully advise Mrs.Mealy that it would not prosecute her grievance un-less she withdrew the charge.' With somewhat lesscertainty than I would desire,Iagreewith my col-leagues that theMarine WorkersandSkuracases arecontrolling.CHAIRMAN MILLER,dissenting:This case raises the question whether an employeerepresentative violates Section 8(b)(1)(A) by either re-questing or insisting (the facts present either possibili-ty)thatadischargedemployeewithdraw anindividual 8(a)(3) charge as a precondition to theunion's processing of the dischargee's grievance. It ismy view that where, as in this case, the union acts fornondiscriminatory reasons it may require a repre-sented employee to exhaust the contract grievanceprocedure prior to invocation of Board jurisdictionand decline to process a grievance if the grievant indi-vidually perseveres in an alternative forum.The Trial Examiner and my colleagues are of theview that theSkura 3andMarine Workers4decisionsare precedent for a contrary view. I do not agree.Those cases involved action or threatened action bya union to penalize members for resorting to our proc-esses,and the question presented was whether theunion could compel its members to exhaust internalremedies and appeals within the union structure be-fore complaining of such a penalty before this Board.The Supreme Court in theMarine Workerscase said,as to that issue,supraat 424:A healthy interplay of the forces governed andiSee, for example,my separate opinions inRaytheonCompany,140 NLRB883, 888-891,Thor Power Tool Co,148 NLRB 1379,1381-83,The Hilton-Davis ChemicalCompany,Divisionof SterlingDru& Inc.,185 NLRB No. 58,and cases cited therein (fn. 5)2The Regional Director eventually dismissed the charge after investigationand did not issue a complaint3Local 138,InternationalUnion of OperatingEngineers,AFL-CIO (CharlesS Skura), 148 NLRB 6794 N L R Bv. Industrial Unionof Marineand ShipbuildingWorkers ofAmeri-ca, AFL-CIO,391U S 418 (1968)609protected by the Act means that there should beas great a freedom to ask the Board for relief asthere is to petition any other department of gov-ernment for a redress of grievances. Any coer-cion used to discourage, retard, or defeat thataccess is beyond the legitimate interests of a la-bor organization. That was the philosophy of theBoard in theSkuracase.Local 138, InternationalUnion of Operating Engineers,148 NLRB 679;and we agree that the overriding public interestmakes unimpeded access to the Board the onlyhealthy alternative, except andunlessplainly in-ternal affairs of the union are involved.The issue here, however, does not involve any actof union coercion, as I interpret the facts, but only areasonable exercise of legitimate discretion in thecomplex and difficult area of employee representa-tion. A union has a duty fairly to represent its constit-uents.A fortiori,itmust have a wide range of discre-tion in choosing the means and manner of best effec-tuatinthatrepresentation.5Inexercising thatdiscretion it muse take into account many considera-tions. It may choose not to process one employee'sgrievance because the facts of his case are weak andan adverse result in his case holds the potential ofcreating a precedent adverse to employees who, in thefuture, may have cases presenting the same issue upona more solid or appealing factual basis. It may c,^oosenot to press a given grievance or group of grievancesin the belief that they can be more successfully re-solved across the bargaining table in an approachingcontract negotiation. It may choose not to pursue amember's alleged, but doubtful, claim of contract vio-lation because a successful prosecution of his claimmay prejudice a substantial group of members whohave vested interests in a contrary interpretation ofthe same contractual provision. It may choose to em-ploy counsel to try some arbitrationcases,but notothers.In short, a responsible union must necessarily befree to make certain judgments about how best toprotect its members' interests. Reasonable discretionin the excercise of that judgment must therefore nec-essarily be permitted, although I do not doubt thepropriety of our insisting that such judgments not bemade upon premises running contrary to the basicguarantees of our Act. Clearly a union may notchoose, for example, to process only the grievances ofits ardent supporters and refuse to process the griev-ances of those who choose not to engage actively inunion affairs.'Ford Motor CovHuffman, 345 U S 330 (1953) 610DECISIONSOF NATIONALLABOR RELATIONS BOARDBut here, while it was originally alleged that therefusal to process the grievance was due to the Charg-ing Party's activity on behalf of a rival union, theExaminer specifically found that this allegation wasnot proved, and in fact found the record "barren ofany evidence" to this effect.Instead, it appears that the Union sought to im-prove upon its chances of successfully resolving thegrievance through the normal grievance proceduresby not antagonizing the Employer by subjecting it todual litigation of the sameissue. Indeed, the Unionhad been told by the Employer's counsel that "theEmployer probably would not sit down to arbitratethe matter as long as the charge was pending."Faced with this set of facts, the Union was calledupon to exercise the type of discretion to which I havealluded above. It could have dropped the grievanceand offered legal assistance in prosecuting the chargebefore this Agency. It could have sued to force theEmployer to arbitrate the grievance, while at the sametime encouraging the employee to pursue the unfairlabor practice charge. Or, as it did here, it couldchoose to offer its assistance to the grievant in thecontractual grievance machinery if the grievant waswilling to forego the second forum of Board proce-dures. This is apparently believed to offer the bestopportunity for favorable consideration of the com-plain by the Employer, and this was the alternativeit chore. I cannot agree with my colleagues that theUnion, by selecting this alternative, violated our Act.There is a further reason I would find no violationof the Act in Respondent's refusal to process Mealy'sgrievance during the pendency of her unfair laborpractice charge based on the same events. My col-leagues, by analogizing this case toSkuraandMarineWorkers,imply that here, as i n those cases,Respondent's actions contravened the public policyof free access to the Board. They overlook the factthat the Board itself has repeatedly held that the Actdoes not mandate the finding of unfair labor practiceswhen the charging party or his representative has cho-sen the forum of grievance and arbitration. Thus, inSpielbergManufacturing Company,6the Board, forpolicy reasons, declined to exercise its normal adjudi-catory and remedial powers where a fair and regulararbitration proceeding had been held.Spielberghasbeen followed in many subsequent cases. Had Re-spondent pursued Mealy's case through the grievanceand arbitration procedure here, the Board, followingits own established precedent, would have stayed itshand in the collateral 8(a)(3) proceeding. Yet the ma-jority holds that Respondent offended public policy6 112 NLRB 1080by offering Mealy the same choice of forums theBoard itself routinely offers litigants.Iwould dismiss the complaint.APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo All Members of Association of Packers & Driv-ersUnionWE WILL NOT deny Helen Mealy, or any em-ployee similarly situated, fair representation inthe processing and handling of her grievancefiled pursuant to the terms of our agreement withGuy's Foods, Inc., by informing Helen Mealy, orany other employee, that we will not process anygrievance unless charges against Guy's Foods,Inc., are withdrawn.WE WILL NOT restrain or coerce Helen Mealy,or any employee similarly situated, in the use ofthe processes of the National Labor RelationsBoard by informing her or any other employeethat we will not process a grievance unless theemployee withdraws charges the employee hasfiled with the Board.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise ofrights guaranteed in Section 7 of the Act.ASSOCIATIONOF PACKERS& DRIVERS UNION(LaborOrganization)DatedBy(Representative)(Title)This isan official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,610 Federal Building,601 East 12thStreet,KansasCity,Missouri 64106,Telephone 816-374-5181. ASSOC. OF PACKERS & DRIVERS UNIONTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled by Michael D. Gordon, an attorney for Helen Mealy,an individual, herein referred to as Mealy, on October 29,1969, the Regional Director for Region 17 of the NationalLabor Relations Board, herein called the Board, issued acomplaint on March 11, 1970, on behalf of the GeneralCounsel of the Board against Association of Packers &Drivers Union, herein called the Union or the Respondent,alleging violationsof Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,etseq.), herein called the Act.In its duly filed answer to the aforementioned complaint,the Respondent, while admitting certain allegations of thecomplaint, denied the commission of any unfair labor prac-tices.Pursuant to notice, a hearing on this case was held beforeme at Kansas City, Missouri, on April 23, 1970. All partieswere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oral argu-ment,and file briefs.Briefs werefiled by counsel for theGeneral Counsel and the Respondent'I Upon considerationof the entire record, including the briefs of the parties, andupon my observation of each of the witnesses as they ap-peared before me I make the following:FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYERGuy's Foods,Inc., is engagedin the processing andwholesale distribution of food products. In the course andconduct ofits business,Guy's Foods, herein referred to asthe Employer, annually ships from its principal place ofbusiness inKansas City, Missouri, directly to distributionfacilities outside the State of Missouri goods and productsof a value inexcess of$50,000.It isstipulated and I find thatthe Fmployer is an employer engaged in commerce withinthe meaning of Sections 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is stipulated, and I find, that the Respondent is a labororganizationwithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.The Issues1.Whether the Respondent refused to process a griev-ance on behalf of MealyunlessMealy withdrew an unfairlabor practice charge she had filed against the Employer.2. If the answer to issue 1. is in the affirmative, did suchrefusal on the part of the Respondent constitute restraintand coercion in violation of Section 8(b)(l) (A) of the Act?3. If the answer to issue 1.is in the affirmative,whetherthe Respondent's refusal to process the grievance was moti-vated by reason of Mealy's activities on behalf of a rivallabor organization?iSimultaneously with the filing of his brief,counsel for the GeneralCounsel moved to correct the transcript of the testimony of the hearing incertain particularsThere being no opposition,thismotion is grantedB.The Facts611It is undisputed that Helen Mealy began working for theemployer on August 8, 1962.During her employment Mealywas active in various union affairs.During 1968 she was amember of the Respondent's negotiating committee. Forsometime Mealy was also a shop steward for the Respon-dent and was such during 1 year immediately preceding herdischarge which occurred on June 9,1969. Some years priorto her discharge,Mealy had acted as an observer at the pollsin an election in which the Respondent was opposed by theAmerican Bakery and Confectionery Union,herein referredto as ABC. However,although Mealy acted as the observerfor the ABC at that time,she later participated as shopsteward negotiating committee member for the Respon-dent. She testified that she never expressed to anyone duringher period of activity on behalf of the Respondent that shefavored the ABC.Mealy operated a machine which packed nuts and can-dies. On June 20,1969, Mealy was discharged.Immediatelyupon her discharge Mealy took a bus to the Regional Officeof the Board where she filed an unfair labor practice chargeagainst the Employer.2Thereafter,on June 23,according to Mealy, she went tothe offices of ABC where she had one of the business agentsof that organization write out a grievance for her. Then,from the offices of ABC,Mealy called William R. Dummitt,the business representative of the Respondent Union.30nthe telephone,Mealy told Dummitt that she had been firedand wanted to file a grievance against the Employer. Dum-mitt said that he would be at her home that afternoon. It isundisputed that Dummitt did come to her home the af-ternoon of the telephone call. Mealy first gave Dummitt acopy of the charge she had filed against the Employer andthen gave him the grievance which had previously beenwritten out for her by the ABC representative.She askedDummitt to process the grievance. Mealy's version ofDummitt's answer differs markedly from the version givenby Dummitt in his testimony.According to Mealy, Dum-mitt answered her request that he process the grievance bystating,inMealy's words "that he could not process thegrievance because Guy's wanted me to drop the laborcharges."According to Dummitt, he told Mealy that he did notknow what to do about the grievance,that he would haveto check with Respondent's counsel about the charge. Ac-cording to Dummitt he told Mealy this and explained to herthat this was so because he had never run up against thisbefore,that is, "a Board charge pending and a grievance onthe same proceeding."Although on cross-examinationMealy admitted that Dummitt said something about havingto see union counsel, she insisted that Dummitt told her thathe could not process the grievance unless she dropped thecharge against the Employer. On the other hand, Dummittadmitted that in his pretrial affidavit he made the statement,"I told her I would have to check it and as long as she hadthe Labor Board charges we could not intervene."On the basis of all of this conflicting testimony and on thebasis that Dummitt admitted in his pretrial affidavit, mademonths before the hearing,that he did tell Mealy in effect2The lawfulness of that discharge is not involved in this case.It appearsthat Mealy filed two unfair labor practice charges against the Employer bothof which were dismissed upon investigationby theRegional Director.3Dummitt testified,contrarytoMealy, that he received the call fromMealy on June 25 and not on June 23 He also testified that he first receivedthe call from a man whom he could not identify and that then Mealy got onthe telephone As hereinafter discussed,I find that this difference in datesis inconsequential 612DECISIONSOF NATIONALLABOR RELATIONS BOARDthat as long as she insisted onggoing through with the Boardcharge he could not intervene,! find and conclude,upon myobservation of the witnesses,thatMealy'sversion is themore accurate of the two and that Dummitt in effect toldMealy he could not process the grievance unless she drop-ped the charge against the Employer 4In any event,againstdid evidently go to the office ofthe Respondent's counsel after leaving Mealy's home. Therehe discussed the matter with counsel.Dummitt testified thathe was told by counsel that the Employer probably wouldnot sit down to arbitrate the matter as long as the charge waspending.A day or so later,according to Dummitt,June 27, hemade contact with Mealy on the telephone at Mealy's newplace of employment.'In the telephone conversation, ac-cording to Mealy, Dummitt asked her,again in her ownwords, "if I would drop the labor charges he wouldprocessthe grievance."According to Mealy she refused to drop thecharges and that was the full context of the conversation.Mealy has not heard from Dummitt since.Nor has sheheard from anyone else connected with the Respondent.According to Dummitt,he told Mealy that by reason ofthe fact that Mealy had a charge pending at the Board, theydid not feel"that the Company would sit down and talk tous on the same charge with the charge before the Board."Then Dummitt testified"I told her that it would be up toher as to which way she wanted the Union to go." Accord-ing to Dummitt,Mealy then said that she would let Dum-mitt know.Dummitt has at no time since then heard fromMealy.On cross-examination Dummitt was asked the followingquestion:"As a matter of fact, isn't it true that you toldher," "It is up to you,if you want to drop the charges withthe N.L.R.B. we will intervene?"Dummitt answered, "yes."Inasmuch as the Mealy version of the conversation atMealyy's home has already been credited I find and concludethatMealy's version of the telephone conversation at herplace of employment is also the more accurate of the twoversions and I conclude that what Dummitt stated to Mealywas in effect a restatement of his original position that theRespondent would process Mealy's grievance if and whenMealy would drop the charges against the Employer.The Respondent contends that regardless of the contentof the two conversations between Mealy and Dummitt, itneverthelessprocessed the grievance.According toDummitt's uncontroverted testimony,he was leaving townand telephoned Karl Williams,at that time president of theDrivers Local of the Respondent.Dummitt asked Williamsto process the grievance. Since he could not physically handthe written grievance over to Williams, he read it to Wil-liams.The grievance read as follows:On Friday,June 20, 1969,Iwas unjustly discharged b7the Company,Guy's Foods,Inc. I deny the Company saccusations made in their letter of June 18,1969. I amhereby requesting my reinstatement to my former posi-tion with full seniority and all benefits and all lostwages be made whole to me.6In coming to the foregoing conclusion,Ihave considered Dummitt'sstatement on the record,when faced with his pretrial affidavit,that theportion of the affidavit above quoted was a mistake which he had not noticedwhen he read and signed the affidavit.I do not credit the statement to theeffect that Dummitt had not noticed a mistake in his pretrial affidavit.SMealy testified that Dummitt called her a week or two later. However,in this respect I believe Dumnutt's testimony is more accurate In any event,the date of the telephone call is not critical.6This letter set forth the grounds upon which the Respondent dischargedMealy.[s]Helen MealyWilliams' uncontroverted testimony relates that he didnot write down the grievance but that on Friday, June 27,he contacted Guy Caldwell, president of the Employer andmade an appointmentwith him. He later went to theEmployer'sestablishmentand spoke to Caldwell in personfor about 30 to45 minutes.The reasons for Mealy's dis-charge werediscussed.Caldwell said that Mealy had beenwarned on a number of occasions for letting nuts and candyrun out on the floor; she refused to shut offher machinewhen the paper ran out although she was ordered to do soby her floorlady. Caldwell said he would beglad to meetand talk overthe matterwith anyone from the Union butwould not put Mealy back to work.After thisconversation,Williams reported back to Dum-mitt, told the latter of the conversation with Caldwell, andrecommendedtoDummitt that the grievance had beenproperly processed and that Caldwell would not rehireMealy. There is noshowing inthe record that other thanspeaking to Caldwell and stating to him the purpose of hisvisit,lliams did anything in addition to investigate thecharges or to in any waysuggest alternativemethods fordealing with the Mealy matter. Thus, he did notsuggest thatMealy be only suspended as a disciplinary measure. Ofcourse, it should be noted, that since Williams did not havephysicalpossessionof the grievance he did notpresent it aswritten to Caldwell.The grievance procedure set forth in the bargainingagreementbetween the Employer and the Respondent re-quired that the first grievance step was to be made by theindividual concerned to the supervisor. If nothing resultstherefrom, the second step of the grievance procedure is tobe taken. This requires that within 7 days of the event, theRespondent present to the Employer a written grievance. Itisundisputed that technically the grievance was not pre-sentedaccording to the contractbecauseWilliams did notpresent awritten grievance to Caldwell. Williams admittedthat he did not write down thegrievanceas it was read tohim over the telephone by Dummitt.Caldwell also testified and confirmed that to which Wil-liams testified. I therefore find and conclude that the Res-pondent, through Williams, did at least grieve to the extentthat he talked to Caldwell about the discharge of Mealy.It should be noted, in passing, that the grievance proce-dure of the collective-bargaining agreement between theRespondent and the Employer provides for a third stepwhich may be used to further a grievance. This step providesfor arbitration and, furthermore, provides that arbitrationmay be resorted to if the matter is not settled within 5 daysafter the grievanceispresentedin writing. The record isbarren of any indication, nor does the Respondent contend,that the Respondent made any effort to proceed with thethird step of the grievance procedure.C.Concluding FindingsThe Respondent argues that (a) Dummitt did not tellMealy that the Respondent would not process Meal 'sgrievance against the employer unless Mealy withdrew thecharges she had filed against the employer, (b) that in anyevent Respondent did process Mealy's grievance and thattherefore committed no violation of the Act and (c) that therecord is barren of any evidence that part of the reason forRespondent's refusal, if indeed there was a refusal, wasMealy's activity on behalf of the ABC.With regard to argument (a), I have already found and ASSOC. OF PACKERS & DRIVERS UNIONconcluded that on two separate occasions, first at Mealy'shome and then during the telephone call to Mealy's placeof employment, Dummitt, in so many words, told Mealythat Respondent would not process Mealy's grievance un-lessMealy withdrew the charges against the Employer.Counsel for the General Counsel and the Charging Partyboth contend that this verbal refusal is sufficient restraintand coercion to constitute a violation of Section 8(b)(1)(A)of the Act.I agree.Assuming,arguendo,that the Respondent did, after theverbal refusal to process Mealy's grievance, neverthelessproperly process the grievance, there would still be a viola-tion in the initial verbal refusal. It is well established that aUnion may not resort to restraint or coercion in any formfor the purpose of restricting the right of an employee mem-ber to file charges with the-Board. And the Board has theaffirmative duty to protect to the outermost limits of theBoard's authority the ri Pe of employees to file charges .8Since an emloyee w ether n t or wrong, has the rightto file charges and to be protecte by the Board in doing so,it follows that the Board will protect an employee such asMealy, who filed charges, from even a bare threat not toprocess a grievanceunless thefiled charge against the for-mer employer is withdrawn. This is so because such a threatwill naturally not only inhibit the employee who has resort-ed to the Act's protection but will interdict as well otheremployees who may learn of the Union's conduct in makingthe threat .9By reason of the foregoing, it becomes unnecessary todetermine whether the Respondent still refuses to processMealy's grievance, or put another way, whether Respondenthas, in fact, failed to properly process the grievance. TheRespondent's argument, that in any event, the grievancewas processed, and that, therefore, there is no violation isof no avail. Section 8(b)(1)(A) of the Act was violated whenDummitt told Mealy that Respondent would not processthe grievanceunlessMealy withdrew her charges against theEmployer. In any event, the collective-bargaining agree-ment between the Respondent and the Employer wouldprevent the processing of the grievance at this time, be-cause, as noted above, it provides that the second stage mustbe processed within 7 days after the grievance has arisenand the thtrd stage of the grievance procedure provides thatif the matter is not settled in the second stage within 5 daysafter presentation of the secondstage, the grievance must besubmitted to arbitration within 4 days thereafter, andthattime is of the essence.Accordingly, even assuming the Res-pondent still has refused to process the grievance, there isno way, at this late date, to remedy this refusal by proc-essing the grievance.There remains for disposition the issue of whether therefusal of the Respondent to process Mealy's grievance wasalso motivated by reason of Mealy's sympathy with or activ-itieson behalf of the ABC. The only evidence that theRespondent was aware of, or had knowledge of, Mealy'ssympathies for the ABC is the testimony of Mealy to theeffect that some years before her discharge, at a Boardconducted election,Mealy acted as an observer for the7N L R Bv IndustrialUnion ofMarine andShipbuildingWorkers ofAmerica,AFL-CIO,391 U S 418, 424-425,Local138 InternationalUnionofOperatingEngineers,AFL- CIO (Charles S Skura)148 NLRB 679, 681-682,AmalgamatedMeat Cuttersand ButcherWorkmen of North America, etc(NationalTea Company),181NLRB No 116 at pp 5-7 of the TrialExaminer'sDecision8Local 138,InternationalUnion of OperatingEngineers,AFL-CIO (CharlesS.Skura),supraat 6819 CfSelwynShoeManufacturing Corporation,et al,172 NLRB No 81(TXD)613ABC. The record establishes that although Mealy's griev-ance was drafted by a business representative of the ABCand that possibly the business manager of ABC was the onewho put through the telephone call from Mealy to Dummittto apprise Dummitt of her grievance, there is no showingthat Dummitt or anyone connected with the Respondenthad knowledge of this. Additionally, since the time thatMealy acted as an observer for the ABC at the Board con-ducted election, Mealy served as a member of a bargainingcommittee of the Respondent in 1968 and at the time of herdischarge was shop steward for the Respondent. According-ly, I find and conclude that counsel for the General Counselhas failed to establish by a preponderance of the credibleevidence that the Respondent had knowledge of any recentactivity of Mealy on behalf of the ABC. Therefore,it cannotbe inferred that the Respondent refused to process Mealy'sgrievance because of her activities on behalf of the ABC.Accordingly, I shall order dismissed that portion of thecomplaint which alleges that the Respondent refused toprocessMealy's grievance because of her activities on be-half of the ABC.CONCLUSIONS OF LAW1.Guy's Foods, Inc., is an employer within themeaningof Section 2(2) of the Actand is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Association of Packers & Drivers Union is a labororization within themeaning ofSection 2(5) of the Act.17B informing Helen Mealy that it would notprocessher grievance against Guy's Foods,Inc., unlessshe with-drew her unfair labor practicecharge againstGuy's Foods,Inc., the Respondenthas engaged in and is engaging inunfair labor practices within themeaning of Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practicesare unfair laborpractices affectingcommercewithin themeaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices,itwill be recommended that it beordered to cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record inthe case, andpursuant to Section 1(Y(c) of the Act, it is ordered that Asso-ciation of Packers & Drivers Union, its officers,representa-tives,agents,and successors and assigns shall:1.Cease and desist from:(a) DenyingHelenMealy, or any other employeesimilar-ly situated,fair representationin the processing and han-dling of her grievances filed pursuant to theRespondent'scollective-bargainingagreementwith Guy's Foods, Inc., bytelling or informing Helen Mealy or any other employeethat the Respondent will not process anygrievance unlessthe employee withdraws any charges the employee mayhave filed against Guy's Foods, Inc.(b) In any like or relatedmanner restraining or coercingemployees inthe exerciseof rights guaranteedin Section8(b)(1)(A) and Section 7 of the Act.2. Take the following affirmative action whichisneces-sary to effectuate the policies of the Act: 614DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) Post at its business office, hiring halls, and meetingplaces copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by theRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and be10 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovidedin Sec. 102.48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall bedeemed waivedfor allpurposes In the event that the Board'sOrderis enforcedby a Judgment of a United States Court of Appeals, thewordsin thenotice reading "Posted by Order of the National Labor Rela-tionsBoard"shall bechanged to read "Posted pursuant to a Judgment ofthe United States Court of Appealsenforcingan Order of the National LaborRelations Board "maintained by it for 60 consecutive days thereafter,in con-spicuous places,including all places where notices to mem-bers are customarily posted.Reasonable steps shall be takenby the Respondent to ensure that said notices are not al-tered, defaced,or covered by any other material.(b)Mail to the Regional Director for Region 17 signedcopies of the attached notice for posting by Guy's Foods,Inc., at its various installations,if the said Company iswillingto do so.(c) Notifythe Regional Director for Region 17, in writing,within 20 days from the receipt of this Decision,what stepshave been taken to comply herewith. IIIT IS FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed insofar as it alleges violations of Section8(b)(1)(A) of the Act other than those found herein.11 In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read"Notify the Regional Director for Re-gion 17, in writing, within 10 days from the date of this Order,what stepsthe Respondent has taken to comply herewith "